DAVID L. ANDERSON (CABN 149604)
United States Attorney

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, No. CR 18-00348 LHK

Plaintiff, VIOLATIONS:

18 U.S.C. § 1030(b) — Conspiracy to Violate 18
ULS.C. §§ 1030(a)(7)(B) and (c)(3)(A); 18 U.S.C.
§§ 981(a)(1)(C), 1030), and 1030() — Criminal

Forfeiture

Vv.

BRANDON CHARLES GLOVER, and
VASILE MEREACRE,

Defendants.
SAN JOSE VENUE

eee Senet Some Sener Smee” Smee” Smear” “nee!” “name” “nee! ee! Se”

 

 

 

SUPERSEDING INFORMATION
The United States Attorney charges:
Introductory Allegations
At all times relevant to this Superseding Information:

1. Uber Technologies Inc. (“Uber”) was a technology and transportation network company

offering, among other things, ride service hailing. Uber was headquartered in San Francisco, California.

2. Lynda.com LLC was an online education company that offered video courses in
software, creative, and business skills. On June 2, 2016, the company was acquired by LinkedIn

Corporation (“LinkedIn”), which was headquartered in Sunnyvale, California.

SUPERSEDING INFORMATION

 
Sm Ww

Oo Co SY BD Wr

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

3. “Bug bounty” programs are services wherein individuals that report security
vulnerabilities receive recognition and compensation. Bug bounty programs assist companies in
discovering and resolving security vulnerabilities so that they can be resolved before the general public
is aware of them, thus preventing the wide-spread exploitation of the vulnerability.

4. LinkedIn maintained an invitation-only bug bounty program and accepted individuals,
such as security researchers, into the program based upon the individual’s reputation and previous work.
LinkedIn established rules for participation in the program, and an individual would be disqualified from
participation in the program based on a variety of factors, including making threats, demanding money
in exchange for security vulnerabilities, publicly disclosing security flaws without notifying the
company first, modifying, copying, downloading, deleting, or otherwise misusing other members’ data,
and accessing non-public member information without authorization.

5. HackerOne, headquartered in San Francisco, California, operated bug bounty programs
for corporations, including LinkedIn and Uber.

6. Amazon Web Services was a subsidiary of Amazon, Inc. and headquartered in Seattle,

Washington, that provided, among other services, cloud-based computing platforms.

7. GitHub, headquartered in San Francisco, California, was a cloud-based source code
repository.
8. Uber maintained a bug bounty program that was administered by HackerOne.

9. Brandon Charles Glover (“GLOVER”) was a resident of Winter Springs, Florida.
10. Vasile Mereacre (““MEREACRE”) was a resident of Toronto, Canada.

COUNT ONE: (18 U.S.C. § 1030(b) — Conspiracy to Violate 18 U.S.C. §§ 1030(a)(7)(B) and
(c)(3)(A))
11. The factual allegations at Paragraphs One through Ten are re-alleged and incorporated as

if set forth fully here.

Hf

Hf

Hf

H

SUPERSEDING INFORMATION 2

 
an we

Oo co s O

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

12. Beginning in approximately October 2016 and continuing to approximately January

2017, in the Northern District of California and elsewhere, the defendants,

BRANDON CHARLES GLOVER, and
VASILE MEREACRE,

did knowingly conspire and agree with persons known and unknown to the Grand Jury to commit an
offense under 18 U.S.C. §§ 1030(a)(7)(B) and (c)(3)(A), that is, with the intent to extort from a person
money and other things of value, transmitted in interstate and foreign commerce communications
containing a threat to impair the confidentiality of information obtained from a protected computer
without authorization.

Manner and Means

13. Defendants GLOVER and MEREACRE possessed and controlled and claimed to possess
and control confidential databases and other data belonging to the victim-corporations all the while
knowing that the data had been stolen from the victim-corporations’ Amazon Web Services accounts.
Using a cache of stolen user data, the defendants used their custom-built GitHub account checker tool to
determine if the stolen data was also used as GitHub account credentials. The defendants then identified
valid GitHub account credentials for corporate employees. They accessed several accounts belonging to
the victim-corporations’ employees and searched for Amazon Web Services’ credentials. Once they
found the Amazon Web Services credentials, they immediately used them to access the Amazon Web
Services’ Simple Storage Services, commonly known as S3, to search for and download sensitive data.
The defendants exerted possession and control over the data in order to induce payments from the
victim-corporations.

14. The defendants used the email address “johndoughs@protonmail.com” (hereinafter, the
“johndoughs account”) to contact the victim-corporations to report a security vulnerability and demand
payment in exchange for deletion of the data. The defendants used false names to communicate with the
victim-corporations, and, on several occasions, informed the victim-corporations that they had been paid
by other victim-corporations for identifying security vulnerabilities. They also sent the victim-
corporations a sample of the data in order for the victim-corporations to verify the authenticity of the
data.

SUPERSEDING INFORMATION 3

 
eo SS NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

15. After examining the sample data, the victim-corporations communicated with the
defendants about payment in exchange for the deletion of the data. In some instances, the victim-
corporations referred the defendants to HackerOne for payment pursuant to the victim-corporations’ bug
bounty program. In other instances, the victim-corporation stopped communicating with the defendants
and did not pay them for the data.

Defendants Extort Uber

16. As part of the conspiracy, defendants GLOVER and MEREACRE devised a plan to
extort Uber by obtaining approximately 57 million records consisting of Uber customer data and Uber
driver data from Uber’s Amazon Web Services’ $3 cloud-based data repository. The stolen data
included drivers license information belonging to Uber drivers, and the names, email addresses, and
telephone numbers of Uber customers.

17. On or about November 14, 2016, using the johndoughs account, the defendants contacted
the Chief Security Officer at Uber and claimed to have “found a major vulnerability.” In reality, the
defendants had illegally accessed and downloaded approximately 57 million records of Uber customer
data and Uber driver data. In addition, on or about November 14, 2016, Uber confirmed that a sample
of the stolen data provided by the defendants in connection with the data breach did in fact contain
Uber’s confidential data.

18. The defendants demanded a minimum payment of $100,000, and Uber ultimately agreed
to pay the defendants $100,000 in bitcoin, routed through its HackerOne account in order to classify it as
a bug bounty payment.

19. In exchange for the payment of $100,000, Uber required the defendants sign
confidentiality agreements prohibiting the use of the data and public disclosure of the breach.

Defendants’ Plan To Extort LinkedIn

20. As part of the conspiracy, defendants GLOVER and MEREACRE devised a plan to
extort LinkedIn by obtaining over 90,000 confidential Lynda.com user accounts from Lynda’s Amazon
Web Services S3 account, and exerting control over the accounts as a means to obtain money from
LinkedIn.

21. The defendants used the johndoughs account to communicate with LinkedIn. They also

SUPERSEDING INFORMATION 4

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

established an account with HackerOne using the false name “William Loafmann” and provided false
information, such as names, addresses, and a Social Security number, on Internal Revenue Service
forms.

22. On December 11, 2016, the defendants sent an email from the johndoughs account to the
security team at LinkedIn notifying them about a “security flaw compromising databases of Lynda.com
along with credit card payments and much more.”

23. A LinkedIn executive responded a short time later requesting details so that LinkedIn
could investigate the matter.

24. The defendants responded via an email sent from the johndoughs account, stating the
following:

Before ] continue, I would like to say that this does not look good, I was able to
access backups upon backups, me and my team would like a huge reward for this,
[sic]. The things we found were some of the following, [L]ynda database, email
names addresses, usernames, some passwords, payments, we also found backend
code and many more. We also found partian [sic] [L]inkedin files. Before I continue,
I would like to ask that you guys will promise to compensate for this find.

25. A LinkedIn executive and the defendants continued to communicate about the
Lynda.com database, and the LinkedIn executive, in an attempt to identity the individual, lured the
johndoughs account to join LinkedIn’s bug bounty program through HackerOne.

26. After the invitation was extended, the defendants told the LinkedIn executive

“[P]lease keep in mind, we expect a big payment as this was hard work for us, we already helped a big
corp which paid close to 7 digits, all went well.”

All in violation of Title 18, United States Code, Sections 1030(b), 1030(a)(7)(B), and (c)(3)(A).
FORFEITURE ALLEGATION: (18 U.S.C. §§ 981(a)(1) and 1030(i) and G))

27. The factual allegations contained in Paragraphs One through Twenty-Six of this
Superseding Information are hereby re-alleged and incorporated by reference for the purpose of alleging
forfeiture pursuant to Title 18, United States Code, Sections 982(a)(1)(C) and 1030(i) and Qj).

Ht
if
Hf

SUPERSEDING INFORMATION 5

 
 

 

28. Upon conviction of the offense alleged in Count One of this Superseding Information, the

defendants,

BRANDON CHARLES GLOVER, and
VASILE MEREACRE,

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Sections
981(a)(1)(C) and 1030(1) and (j), any personal property used or intended to be used to commit or to
facilitate the commission of said violation or a conspiracy to violate said provision, and any property,
real or personal, which constitutes or is derived from proceeds traceable to the offense, including but not
limited to, a sum of money equal to the total amount of proceeds defendant obtained or derived, directly

or indirectly, from the violation.

29. __‘_If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
rom has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without

difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 1030(i)(2).
All pursuant to Title 18, United States Code, Sections 981(a)(1) and 1030(i) and 1030(j).

DATED: 10 | \14 DAVID L. ANDERSON
United States Attorney

    
 

USAN KNIGHT
AMIE D. ROONE
Assistant United States Attorneys

SUPERSEDING INFORMATION 6

 
 

AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

 

 

 

 

 

 

BY: L COMPLAINT INFORMATION O INDICTMENT Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT O RNIA
OFFENSE CHARGED [x] SUPERSEDING F ee
SAN JOSE DIVISI e
COUNT ONE: 18 U.S.C. § 1030(b) - Conspiracy to Violate 18 [_] Petty
U.S.C. §§ 1030(a)(7)(B) and (cX(3)(A); 18 U.S.C. §§ 981(a}(1)(C), ;
1030{i), and 1030(j) - Criminal Forfeiture [-] Minor r-— DEFENDANT - U.S a op Se
0,8.
Misde- Cy
LC meanor i) BRANDON CHARLES GLOV if, “0,
PES 7. 7
ays os
Fel
__ eony DISTRICT COURT es
PENALTY: 5 years imprisonment, $250K fine, 3 years supervised release, $100
special assessment. CR-18-00348 LHK Pi,
Ps
AN
“e
DEFENDANT “2,
PROCEEDING ——__—___ IS NOT IN CUSTODY
H t been arrested, pending outcome this proceeding.
Name of Complaintant Agency, or Person (& Title, if any). VO if not, detained give date any prior P 9

S/A Jeff Miller and Jon Chinn, FBI summons was served on above charges >

O person is awaiting trial in another Federal or State Court, 2) (J Is a Fugitive
give name of court

 

3) [-] Is on Bail or Release from (show District)

 

 

this person/praceeding is transferred from another district

O per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) [J On this charge

 

this is a reprosecution of
oO charges previously dismissed

which were dismissed on motion \ [_] Federal TC State
of: DOCKET NO.
6) [_] Awaiting trial on other charges
[_] DEFENSE

SHOW 5) [_] On another conviction

U.S. ATTORNEY
L If answer to (6) is "Yes", show name of institution

 

 

 

 

 

 

 

 

 

 

this prosecution relates to a Weel!
. If "Y
[_] pending case involving this same Has detainer L] Yes } give date
defendant MAGISTRATE been filed? [No filed
CASE NO. MonthiDav/Y
prior proceedings or appearance(s) DATE OF > onth/Day/Year
C] before U.S. Magistrate regarding this ARREST
defendant were recorded under Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY
[x] U.S. Attorney [] Other U.S. Agency
Name of Assistant U.S. C] This report amends AO 257 previously submitted
Attorney (if assigned) SUSAN KNIGHT

 

ADDITIONAL INFORMATION OR COMMENTS

 

 

PROCESS:
[[] SUMMONS [x] NO PROCESS" []WARRANT _ Bail Amount:

If Summons, complete following:
[_] Arraignment [—] Initial Appearance

Defendant Address:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

Comments:

 

 

 
